Chapman, J.
The St. of 1859, c. 137, which authorizes the city of Cambridge to lay and maintain drains and sewers, gives to land owners the same remedy for their damages which is provided by law in case of lands taken for public highways or streets. The city charter, St. 1846, c. 109, § 18, in respect to highways gives land owners the right to apply to the county commissioners for a warrant for a jury within six months after the decision in relation to the laying out.
Under these statutes, the right to apply to the commissioners *136is limited to six months from the time of passing the order for laying the drain. Bennett v. County Commissioners, 4 Gray, 359.
The application of Murdock was not made within six months from the passing of the order, and therefore the commissioners had no power to act upon it.
It is said, however, that he did not have due notice of the proceedings of the city authorities in the matter, and also that he made the application within six months after he received notice of what they had done. But if their proceedings were 1'regular, an application to the county commissioners was no part of his legal remedy; and the statute limitation is six months from the time of passing the order, and not from the time of giving him notice of it. Indeed, no provision for such notice seems to exist, and the notice given by the clerk was merely voluntary. That the action of the county commissioners upon a petition presented after the expiration of the time of limitation is void, has been too often settled to require discussion. Charlestown Branch Railroad v. County Commissioners, 7 Met. 78. Charles River Branch Railroad v. County Commissioners, 7 Gray, 389. Monagle v. County Commissioners, 8 Cush. 360. Eaton v. Framingham, 6 Cush. 245.

Certiorari granted.